Citation Nr: 0711089	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an effective date earlier than January 29, 
2001, for the assignment of a 40 percent rating for service-
connected diabetes mellitus.  

2.  Entitlement an initial rating in excess of 40 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from February 1971 to 
October 1974.

This appeal arises from decisions by the Regional Office (RO) 
in Anchorage, Alaska.  In April 2003, the RO granted service 
connection for diabetes mellitus, evaluated as 20 percent 
disabling, with an effective date of January 29, 2001.  In 
July 2003, the RO increased the rating for diabetes mellitus 
to 40 percent, effective from May 27, 2003.  The veteran 
appealed the issue of entitlement to an effective date prior 
to May 27, 2003 for his 40 percent rating.  

In May 2005, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

In December 2005, the Board determined that the veteran had 
filed a notice of disagreement as to the RO's initial 
evaluation of his diabetes mellitus in its April 2003 rating 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
At that time, the Board remanded this claim, as well as the 
claim for an effective date prior to May 27, 2003 for the 40 
percent rating, for additional development.  

In August 2006, the RO increased the rating for diabetes 
mellitus to 40 percent, effective from January 29, 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the claim for an earlier effective date for 
the assignment of a 40 percent rating for diabetes mellitus, 
the history of this claim is as follows: in April 2003, the 
RO granted service connection for diabetes mellitus, 
evaluated as 20 percent disabling, with an effective date of 
January 29, 2001.  In July 2003, the RO increased the 
evaluation for diabetes mellitus to 40 percent, effective 
from May 27, 2003.  The veteran appealed the issue of 
entitlement to an earlier effective date for his 40 percent 
rating.  In August 2006, the RO granted the claim, 
specifically, it granted an effective date of January 29, 
2001 for the 40 percent rating.  

The RO's grant of a January 29, 2001 effective date for the 
40 percent rating for diabetes mellitus is commensurate with 
the effective date for service connection.  As compensation 
may not be paid prior to the date of service connection, the 
RO's decision would normally be considered to constitute a 
full grant of the benefits sought on appeal.  See generally, 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.400 (2006).  

However, the claims file includes a statement from the 
veteran's representative, dated in August 2006, which is 
vaguely worded, but appears to argue that an earlier 
effective date for the award of service connection for 
diabetes mellitus is warranted.  In any event, a claim for an 
earlier effective date for service connection for diabetes 
mellitus was explicitly raised in the veteran's 
representative's statements, received in December 2006 (VA 
Form 646), and March 2007 (Informal Hearing Presentation).  
This claim has not been adjudicated by the agency of original 
jurisdiction.

The issue of entitlement to an earlier effective date for the 
award of service connection for diabetes mellitus has been 
raised, and under the circumstances, is inextricably 
intertwined with the claim for an effective prior to January 
29, 2001, for the assignment of a 40 percent rating for 
diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are inextricably intertwined when a 
decision concerning one could have a significant impact on 
the other, thus rendering the adjudication of the latter 
prior to adjudication of the former meaningless and non-
final).  Accordingly, adjudication of the claim for an 
earlier effective date for a 40 percent rating for diabetes 
mellitus must be deferred until after there has been 
adjudication of the claim for an earlier effective date for 
the award of service connection for diabetes mellitus.  

With regard to the claim for an initial rating in excess of 
40 percent for diabetes mellitus, in the Board's December 
2005 Remand, it stated that this issue was not yet ripe for 
appellate review and must be remanded for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

It does not appear that a statement of the case was ever 
issued.  The RO's August 2006 rating decision, which granted 
an earlier effective date of January 29, 2001 for the 40 
percent rating, states that it was a "total grant for the 
benefits sought on appeal."  Had the intertwined issue of 
entitlement to an earlier effective date for service 
connection for diabetes mellitus not been raised, this would 
have been true as to the claim for an earlier effective date 
for the 40 percent rating.  However, there is no basis to 
find that the RO's grant of an earlier effective date for the 
40 percent rating for diabetes mellitus constitutes a full 
grant of the claim for a higher initial evaluation for 
diabetes mellitus, particularly as the veteran has now raised 
a claim for an earlier effective date for the award of 
service connection.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2006) (providing ratings up to 100 percent for diabetes 
mellitus); AB v. Brown, 6 Vet. App. 35, 39 (1993); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, on 
remand a statement of the case must be issued on the claim 
for entitlement to an initial rating in excess of 40 percent 
for diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement 
to an effective date earlier than January 
29, 2001 for the award of service 
connection for diabetes mellitus.  See 
Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  The veteran should be informed 
of the decision and of his appellate 
rights.  The issue is not on appeal 
unless there is a timely notice of 
disagreement and a timely substantive 
appeal as to the issue.

2.  Issue a statement of the case on the 
issue of entitlement an initial rating in 
excess of 40 percent for diabetes 
mellitus.  Only if the veteran submits a 
timely substantive appeal should this 
issue be referred back to the Board for 
appellate review.  

3.  Finally, readjudicate the issue of 
entitlement to an effective date earlier 
than January 29, 2001, for the assignment 
of a 40 percent rating for service-
connected diabetes mellitus.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case (SSOC) and afford the veteran and 
his representative an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


